Exhibit 10.26

LOGO [g34444img001.jpg]

September 6, 2006

Mr. John Scully

169 Fellswood Drive

Moorestown, NJ 08057

Dear John:

I am pleased to announce that in conjunction with the acquisition of Eastern
Research, Inc. by Sycamore Networks, Inc., you will be an employee of Sycamore
Networks in the position of Vice President Worldwide Sales and Support, provided
that you accept this offer of employment, which is subject to the conditions
outlined below. Upon the close of the acquisition, you will be reporting to Dan
Smith at an annualized base salary of $230,000, paid bi-weekly at $8,846.15. You
will also be eligible to potentially earn up to $245,000 in variable
compensation for fiscal 2007, which will be calculated in accordance with your
compensation plan and paid to you quarterly. The plan has been provided to you.

In addition, subject to the necessary action by the Compensation Committee of
the Company’s Board of Directors, Sycamore Networks expects to offer you an
option to purchase 500,000 shares of its common stock at the fair market value
on the day that your stock option grant is authorized pursuant to the terms and
conditions of the 1999 Stock Incentive Plan, as amended.

I am also pleased to inform you that management has recommended to the Sycamore
Board of Directors that you be elected as a Section 16 officer and as an
“executive” officer of the Company, which recommendation will be addressed at
the next Board meeting. Following such election, you will be briefed on the
disclosure and reporting responsibilities required of a Section 16 officer.

In addition to your compensation, you may eligible for some or all of the
various benefits offered by Sycamore as described in the information package
that you received with this letter. These benefits, of course, may be modified
or changed from time to time at the discretion of Sycamore Networks and are
governed solely by the applicable plan documents.

As a condition of your employment by Sycamore, it is necessary for you to read,
sign, date and have witnessed the enclosed Employee Agreement Regarding
Confidentiality and Inventions and return one copy together with a signed copy
of this letter on your first day of employment.

This letter, along with the Employee Agreement Regarding Confidentiality and
Inventions, constitutes our entire offer regarding the terms and conditions of
your prospective employment by Sycamore Networks and supersedes any prior
representations or agreements, whether written or oral. Please note that all
employees at Sycamore Networks are employed “at will,” which

Sycamore Networks, Inc. - 220 Mill Road - Chelmsford, MA 01824-4144 USA

978.250.2900 — Fax: 978.256.3434

www.sycamorenet.com



--------------------------------------------------------------------------------

means that each employee, as well as the Company, has the right to terminate the
employment relationship at any time for any or no reason, with or without cause.

We look forward to your joining us and feel confident the relationship will be
mutually rewarding. Please remember to return to Human Resources on your first
day of employment the Employee Agreement Regarding Confidentiality and
Inventions and the signed original of this offer letter indicating your official
start date. If you have any questions, do not hesitate to call.

 

Sincerely, /s/ Cheryl L. Moisan

Cheryl L. Moisan

Director, Human Resources

Enclosure (1)

1. Employee Agreement Regarding Confidentiality and Inventions

 

Signed:   /s/ John B. Scully     Start Date:   9/6/06